The opinion of the court was delivered by
Collamer, J.
— The usual addition of junior to a man’s name, to distinguish him from an, elder man of the same name and place, constitutes no part of such man’s name, any more than longer, whiter, cooper, or any other designation. This has been too often decided to be again questioned.
The question, in this case is, can a debtor after being admitted to the liberties of the jail and after departing those liberties, again return within them and be considered as im*614prisoned and entitled to the poor debtors oath, and its privileges? In England, when the prisons became crowded, by an act parliament, the court, by rules, from time to time, fixed what should be considered the limits of the prisons. These were considered the prisons themselves; and if the jailer kept the prisoners within those limits, they were considered as in the prison. An escape from those limits is there viewed as a mere negligent escape, and of course, if there be a return to prison, or a recapture on fresh suit, before action for the escape, all was well. This is followed in New York, and such an escape and return is no breach of the condition of the prison bond.
Our system, is entirely different. Our jail yards are not extensions of the prison walls, but liberties, for the ease of the prisoner. To these liberties, prisoners of a certain class only, are admitted, and they only on giving bond, and to this they are entitled of right and not of favor. That admitting to these liberties without a bond would itself be an escape was early decided in this state. Brayton’s R. 37. If any debtors not entitled to such admission were admitted to these liberties, such admission was also early decided to be an escape. Brayton’s R. 74. Our jail yards then are not prison limits, as in England or New York. An escape from the liberties of our jail yards, or prison liberties, is not a mere negligent escape from prison. . It is a breach of the condition of the bond and an action may, at any time afterwards, be maintained on the bond by the sheriff, or the creditor, on assignment thereof. To such action, a plea, that the prisoner returned, would be no defence. After such a departure the sheriff must look to the bond alone, for security. He cannot retake the debtor, and has no control over him, nor can his return confer this power. The debtor is, therefore, on his return, not subject to the liabilities, nor entitled to the privileges of an imprisoned debtor. He cannot be considered as imprisoned, within the meaning of the statute, and therefore the taking of the poor debtors oath, by one in that condition, is without effect.
Judgment affirmed.